DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (US 7581764).
	Regarding claim 1, Ishihara discloses a gasket-mounting structure Fig. 14 comprising: a mounting member including: a first base 3 having a fluid channel 8; an outer sleeve protruding 9 from the first base; an inner sleeve 84b protruding from the first base in the same direction as the outer sleeve radially inside the outer sleeve and having a hole 5 communicating with the fluid channel; and a groove (3x of Annotated Fig. 14, below) surrounded by the first base, the outer sleeve, and the inner sleeve and open to the direction in which the outer sleeve protrudes; and a gasket 81 including: an annular second base 81; an annular outer protrusion extending from the second base to be pressed in the groove of the mounting member; and an annular inner protrusion (85x of Annotated Fig. 14) extending from the second base to be axially pressed on the inner sleeve of the mounting member radially inside the outer protrusion such that the inner sleeve is radially placed between the outer protrusion and the inner protrusion, wherein: the inner sleeve of the mounting member includes a first sealing surface 84c that is an annular tapered surface located at an inner periphery of a tip of the inner sleeve and extending along a whole circumference of the tip of the inner sleeve, and a diameter of the first sealing surface increases with an increase in axial distance from the first base of the mounting member; the inner protrusion of the gasket includes a second sealing surface 85c that is an annular tapered surface located at an outer periphery of a tip of the inner protrusion and extending along a whole circumference of the tip of the inner protrusion, and a diameter of the second sealing surface decreases with an increase in axial distance from the second base of the gasket to allow the second sealing surface to be axially pressed on the first sealing surface.  However, Ishihara fails to explicitly disclose functional limitations such that an inner periphery of the inner protrusion has a first inner peripheral surface that, when the first sealing surface is separated from the second sealing surface, reduces an inner diameter of the inner protrusion with increase in axial direction from the tip of the inner protrusion, and when the first sealing surface is pressed on the second sealing surface, is deformed to be parallel to an axial direction of the inner protrusion.  Nevertheless, [A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)

    PNG
    media_image1.png
    697
    700
    media_image1.png
    Greyscale

 	Regarding claim 2, Ishihara discloses wherein: when the inner sleeve 84b of the mounting member contacts the inner protrusion 85x of the gasket 81, an inner periphery of the inner sleeve and an inner periphery of the inner protrusion form walls of fluid channels communicating with each other; a tip of the inner protrusion has an inner diameter equal to or larger than the minimum inner diameter of the inner sleeve. 	Regarding claim 3, Ishihara discloses wherein the first inner peripheral surface (85p of Annotated Fig. 14) is tapered .

	Regarding claim 4, Ishihara discloses the invention as claimed above but fails to explicitly discloses the configuration of the first inner peripheral surface.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the surface in order to accommodate fit within an assembly and since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 

Response to Arguments
Applicant's arguments filed 5/31/22 have been fully considered but they are not persuasive. Applicant argues that the Ishihara reference does not anticipate or render obvious the amended claim.  This is not persuasive, since as discussed above, a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  All the structural limitations are disclosed in the Ishihara reference and would be capable of intended use as claimed.
 	Examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Apparatus claims cover what a device is, not what a device does. Furthermore, applicant is advised that recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In other words, even if the prior art does not explicitly disclose the intended use or the function of the apparatus as written in the claims of the instant invention, the prior art may not be patentably distinguishable from the instant invention. Please see MPEP 2106 and 2114.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675